In an action on a fire insurance policy, plaintiffs appeal from an order of the Supreme Court, Kings County, dated June 15, 1976, which granted respondent’s motion to strike their interrogatories and conditionally granted respondent’s motion for an order of preclusion. The appeal brings up for review so much of a further order of the same court, dated September 7, 1976, as, upon reargument, adhered to the original determination. Appeal from the order dated June 15, 1976 dismissed as academic. That order was superseded by the order granting reargument. Order dated September 7, 1976 modified by adding thereto, immediately after the provision adhering to the original determination, a provision granting plaintiffs the right to serve additional, proper interrogatories. As so modified, order affirmed insofar as reviewed. Plaintiffs’ time to serve a further bill of particulars and additional interrogatories is extended until 20 days after entry of the order to be made hereon. Respondent is awarded one bill of $50 costs and disbursements. The instant interrogatories are unnecessary and oppressive. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.